  

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
, 12/12/2019

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

   

   

 

601 Lexington Avenue
New York, NY 10022

     

Stefan Atkinson, P.C. United States
To Call Writer Directly: Facsimile:
+1212 446 4803 +1212 446 4800 +1212 446 4900

stefan.atkinson@kirkland.com
www.kirkland.com

December 11, 2019

VIA CM/ECF AND EMAIL

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re: = Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co., et al.,
Case No. 19-cv-7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of Plaintiffs Liqui-Box, Inc. and Liqui-Box Holdings, Inc. and
Additional Counterclaim Defendant Olympus Growth Fund VI, L.P. (together, “Plaintiffs”), in
the above captioned matter. Plaintiffs respectfully request the Court’s authorization to file under
seal the attached joint letter requesting an adjournment of the evidentiary hearing scheduled for
December 19, 2019 at 11:00 a.m., which would disclose, in whole or in part, material designated
by the parties as “Confidential” and/or “Highly Confidential” under the September 3, 2019
Stipulated Confidentiality and Protective Order [Dkt. #36] (the “Protective Order’). For such
filings, the Protective Order requires the parties to file under seal first, and then exchange
redactions for a proposed public version of the filing shortly thereafter. (Protective Order
{ 8(b).)

Respectfully,

/s/ Stefan Atkinson
Stefan Atkinson, P.C.

GRANTED.
Attachments
cc: Counsel of Record (via CM/ECF and email) SO ORDERED.

Dated: December 12, 2019

 

New York, New York
Beijing Boston Chicago Dallas HongKong Houston London LosAngeles Munich PaloAlto Paris . a
ANALISA TORRES

United States District Judge
